DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2022 has been entered.
 
EXAMINER’S AMENDMENT
	Please renumber claims 17-19 as claims 1-3, respectively.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closes prior art teaches “[t]o generate training data, objects are displayed in a user interface by a computing device, e.g., iteratively. The objects are taken from a structured object representation associated with a respective one of a plurality of images. The structured object representation defines a hierarchical relationship of the objects within the respective image. Inputs are then received that are originated through user interaction with the user interface. The inputs label respective ones of the iteratively displayed objects, e.g., as text, a graphical element, background, foreground, and so forth. A model is trained by the computing device using machine learning.”
However, the prior arts and the references searched do not disclose “initializing an adaptation task containing a contextual specification of a target visual domain; receiving , by the processing device, selected labels for labeling each of the visual objects in the unlabeled images, the selected labels being selected by a user operating the user's mobile device; labeling, by the processing device, the visual objects in the unlabeled image using the selected labels; and training, by the processing device, an adaptive model to obtain a recognition result via late fusion techniques using the labeled objects selected by a user as training instances, wherein a late fusion technique parameter is set based on a number of incorrect labels in the set of suggested labels, 2Docket No. YOR920161521US4 wherein the trained adaptive model and training instances are subsequently shared among a plurality users participating in a subsequent adaptation task, and the trained adaptive model is updated in response to performing the training during the subsequent adaptation task, the training during the subsequent adaptation task including using labeled objects selected and received by the plurality of users participating in the subsequent adaptation task” or equivalent claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following are a list of the references pertinent to the claimed invention:
Sathish et al. (US 2016/0103932 A1): Dnamically modifying at least one element of a User Interface (UI) of a first electronic device are provided. The method includes collating usage information of at least one data source in the first electronic device, categorizing the collated usage information into one or more knowledge clusters, forming a knowledge graph using the one or more knowledge clusters, and dynamically modifying the at least one element of the UI based on the knowledge graph.
Gaidon et al. (US 9,443,320 B1): A tracking system and method are suited to tracking multiple of objects of different categories in a video sequence. A sequence of video frames is received and a set of windows is extracted from each frame in turn, based on a computed probability that the respective window contains an object, without reference to any specific category of object. For each of these windows, a feature representation is extracted. A trained detector for a selected category detects windows that constitute targets in that category, based on the respective feature representations. More than one detector can be used when there is more than one category of objects to be tracked. A target-specific appearance model is generated for each of the targets (e.g., learned or updated, if the target is present in a prior frame). The detected targets are tracked over one or more subsequent frames based on the target-specific appearance models of the targets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664